 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatchmen, professional employees,and supervisors as defined in theAct, con-stitute a unit appropriate for the purposes of collectivebargainingwithin themeaning ofSection 9 (b) of the Act.3.United Shoe Workers of America, CIO, was on October 11, 1950,and at alltimes material thereafter has been, and now is, the exclusiverepresentative of allthe employees in the above-described unit for the purposes of collectivebargainingwithin themeaning ofSection 9 (a) of the Act.4.By refusing on November 22, 1950, and at all times thereafter, to bargainwith United Shoe Workers of America, CIO, as the exclusive representative ofthe employees in the above-described appropriate unit, the Respondent has en-gaged, andis engaging,in unfair labor practices affecting commerce within themeaning of Section 8 (a) (5) of the Act.5.By discriminating in the hire and tenure of employment of Simonne Trem-blay, Lea Plessis, Bertha Gaudette, and Germaine Nadeau by either dischargingor laying off each of them thereby discouraging membership in the United ShoeWorkers of America, CIO, the Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.6.By dominating and interfering with the formation and administration ofand giving financial and other assistance to the Open Door Committee, theRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (2) of the Act.7.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engagingin unfair labor practices within the meaning of Section 8 (a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended order omitted from publication in this volume.]PORT CHESTER ELECTRICAL CONSTRUCTION CORPORATIONandJOHN TAY-LORandWESTCHESTER-FAIRFIELD CHAPTER, NATIONAL ELECTRICALCONTRACTORS' ASSOCIATION, INC., PARTY TO THE CONTRACTLOCAL UNION 501, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORK-ERS, AFLandJOHN TAYLORandWESTCHESTER-FAIRFIELD CHAPTER,NATIONAL ELECTRICAL CONTRACTORS' ASSOCIATION, INC., PARTY TOTHE CONTRACT.Cases Nos. 2-CA-1115 and 2-CB-367.December10, 1951Decision and OrderOn July 11, 1951, Trial Examiner Isadore Greenberg issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondents had not engaged in certain other alleged unfair97 NLRB No. 59. PORT CHESTERELECTRICAL CONSTRUCTION CORPORATION 355labor practices and recommendedthat the complaint be dismissed withrespect to such allegations.Thereafter, the Respondents and theGeneral Counsel filed exceptions to the Intermediate Report; the Gen-eral Counsel also filed a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing,and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications and 'exceptionsnoted below? .We agree with the Trial Examiner that the Respondent Companyand the Respondent Union respectively violated Section 8 (a) (1)and 8 (b) (1) (A) of the Act by retaining an unlawful closed-shopprovision in their contract,2 which they neither intended to,3 nor did infact, enforce.4Such an unlawful provision serves noless as a re-straint on employees' right to refrain from joiningan organizationthan if the parties intend to enforce it where, as here, thereis no evi-dence that the employees were informed that the closed shopclause,which theretofore had been in effect, would no longer be operative.However, in view of the absence of an intention to enforce the pro-vision,in question, we find, contrary to the Trial Examiner, that itscontinued existence in the contract was not also violative of Section8 (a) (3) and 8 (b) (2) of the Act. This is so because, as the majoritydecision in theMonolithcase,supra,pointed out in a comparable situa-tion, no discriminatory conditions of employment were actuallythereby created.Our dissenting colleague, however, would not applythe principle of theMonolithdecision solely because the record in hisview does not contain competent evidence that the Respondents didnot intend to enforce the closed-shop provision.He would thus dis-regard the Trial Examiner's contrary credibility findings, based on'The Trial Examiner at one point in the Intermediate Report inadvertently interchangedthe fikures concerning an earlier layoff in January 1949, when three union men and fivenonunion men were laid off.2Childs Company et at.,93 NLRB 281; cf.New York State Employers Association, Inc.,and Red Star Express etc,93 NLRB 127. In view of the fact that the charge was servedon January 6, 1950, we date the Respondents' unfair labor practices in accordance withSection 10(b) of the Act from July 6, 1949, and not from July 4, 1949,as the TrialExaminer did.'Monolith Portland Cement Company,etat , 94 NLRB 1358.4Julius Resnick,Inc.,86 NLRB 38; cf.Hager and Sons Hinge Manufacturing Company,80 NLRB 163.Like the Trial Examiner,we And that the preponderance of the evidencedoes not establish that the employees named in the amended complaint were discrimi-natorily laid off pursuant to the closed-shop provision in question.Moreover,we find,as did the Trial Examiner, that the fact that the Company and other members of theAssociation utilized the employment facilities of the Union on a nonexclusive basis, becausethese facilities best suited their needs for obtaining experienced help on short notice, doesnot prove that the parties were operating under the closed-shop provision or were engagingin'prohibited conduct.The Hunkin-Conkey Construction Company,95 NLRB 433;Ameri-can Pipe and Steel Corporation,93 NLRB 54. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of witnesses some of whom our colleague credits in resolvingother issues in the case.As the Trial Examiner's findings in this re-spect are consistent with the clear preponderance of all the relevantevidence, we see no reason to disturb them.5Accordingly we shall dismiss the 8 (b) (3) and 8 (b) (2) allegationsOf the complaint.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act,-as amended, the National LaborRelations Board orders that :I.The Respondent, Port Chester Electrical Construction Corpora-tion, Port Chester, New York, its officers, agents, successors, and as-signs, shall:1.Cease and desist from :(a)Continuing to include in its collective bargaining contract withthe Respondent, Local Union 501, International Brotherhood of Elec-tricalWorkers, AFL, or with any other local organization, any pro-visions which require membership in such union as a condition ofemployment or which require the Respondent Company to give prefer-ence in employment to members of such union, except as authorizedin Section 8 (a) (3) of the Act.(b) In any other like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist any labororganization, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post copies of the notice attached hereto as Appendix A 6 atits offices at Port Chester, New York, and at all other places wherenotices to employees are customarily posted.Copies of the suchnotice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the Respondent Company'srepresentative, be posted by the Company immediately upon receiptthereof and maintained by it for at least sixty (60) consecutive days5Cf.N. L. R. B. v. Universal Camera Corp.,190 F.2d 429(C. A. 2), on remand fromUniversal Camera Corp. v. N. L. R. B.,340 U. S. 474.6 In the event that thisOrder is enforced by decree of a United States Court of Appeals,there shall be inserted before thewords "A Decision and Order"the words"A Decree of theUnited States Court of AppealsEnforcing." PORT CHESTER ELECTRICALCONSTRUCTIONCORPORATION 357thereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Company to insure that said notices- are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order as to what stepsthe Respondent Company has taken to comply herewith.II.The Respondent, Local Union 501, International Brotherhoodof ElectricalWorkers, AFL, its officers, representatives, agents, suchcessors, and assigns shall :1.Cease and desist from :(a)Continuing to include in its collective bargaining contract withthe Respondent, Port Chester Electrical Construction Corporation,or with any other employer, any provisions which require member-ship in the Respondent Union as a condition of employment, or whichrequire such employer to give preference in employment to membersof the Respondent Union, except as authorized in Section 8 (a) (3)of the Act.(b) In any,like or related manner restraining or coercing employeesof Port Chester Electrical Construction Corporation, or of any otheremployer, in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid and pro-tection, and to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act;(a)Post at its offices in Mount Vernon, New York, copies of thenotice attached hereto as Appendix B.7Copies of said notice, tobe furnished by the Regional Director for the Second Region, shall,after being duly signed by an official representative of the RespondentUnion, be posted by the Respondent Union immediately upon receiptthereof and maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken bythe Respondent Union to insure that said notices are not altered, de-faced, or covered by any other material.(b)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto as Appendix B, for posting, if theRespondent Company is willing, at the Company's offices at Port'See footnote 6.986209-52-vol 97--24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDChester, New York, and at all other places where notices to employeesare customarily posted.(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order as to what steps theRespondent Union has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, against theRespondents be, and it hereby is, dismissed insofar as it alleges thatthe Respondents discriminatorily discharged John Taylor, AdrianBoisfeuillet, and Maxie Sachuk, in violation of Section 8 (a) (1) and(3) of the Act, and insofar as it alleges that the Respondents kept inexistence the illegal union-security provisions of a contract, in viola-tion of Section 8 (a) (3) and 8 (b) (2) of the Act.MEMBER REYNOLDS,dissenting and concurring in part :I disagree both legally and factually with the majority's conclusionthat the record permits a finding that the parties did not intend toenforce the unlawful union-security agreement and that thereforeunder the holding of theMonolithcase there was no 8 (a) (3) or8 (b) (2) violation.On June 2,1947, the Association, on behalf of its members, includingthe Respondent Employer, entered into a closed-shop contract with theRespondent Union for a term ending June 30, 1948, and yearly there-after. unless changed in the manner therein provided.On June 1,1948, the parties executed an amendment to this contract, effectiveJuly 1, 1948, containing a severability clause and a statement that inthe event the union-security clause of the original contract be adjudgedunlawful, either party may elect to reopen for the purpose of negotiat-ing a new union-security provision.On June 1, 1949, the partiesexecuted a second amendment, effective July 1, 1949, so as to changethemodus operandiof the original union-security clause from "theoffice of the Union" to the "Business Manager," but without in anymanner altering its inherent illegality.According to the very terms of the contract and amendments thereto,and as the majority apparently concedes, there was in existence at allmaterial times an unlawful union-security clause which contractuallyobligated the parties to maintain discriminatory hiring practices.In accordance with established precedent, such a contractual arrange-ment constitutesper seunlawful discrimination, within the meaningof Section 8 (a) (3) and 8 (b) (2) of the Act," as found by the TrialExaminer.The majority, however, refuse to make such a findingbecause of their reliance on the, testimony of the contracting partiesthat prior to extension of the amendatory contract on June 1, 1948,they agreed not to enforce the unlawfulunion-security clause.Theg Rockaway Newa Supply Company,Inc.,94 NLRB 1056;New York,StateEmployersAssociation,Inc., and Red Star Empress Lines of Auburn, Inc.,93 NLRB 127. PORT CHESTER ELECTRICAL CONSTRUCTION CORPORATION 359short answer to the majority's position is that as this testimony isdirectly in conflict with the express and unambiguous terms of theoriginal written contracts as amended on June 1, 1948, and June 1,1949, its use by the majority is proscribed as a matter of law by thewell-established parol evidence rule .9But even if this evidence bedeemed legally competent, I am at a loss to understand how themajority can give controlling weight to such self-serving testimony.In'my opinion, the probative value of this testimony evaporatesbeyond use when viewed in the light of the fact that subsequent tothis claimed agreement not to enforce, the parties on two successiveoccasions dealt with union security in written instruments and not onlyfailed to incorporate therein the alleged secret understanding butspecifically acknowledged and confirmed the continued existence ofthe original union-security provisions.I would therefore find that the existence of this unlawful union-security contract also constitutes a violation of Section 8 (a) (3) and8 (b) (2) of the Act. In all other respects, I concur in the majoritydecision.MEMBERMURDOCK took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :The union-security provisions of our contract with LOCALUNION 501,INTERNATIONALBROTHERHOOD OF ELECTRICALWORK-ERs, AFL, are null and void.WE WILL NOT include in our contract with the aforesaid union,or with any other union, any provisions which require member-ship in such union as a condition of employment, or which requireus to give preference in employment to members of such union,except as authorized by Section 8 (a) (3) of the National LaborRelations Act, as amended.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist anylabor organization, to bargain collectively through representativesof their own choosing, to engage in concerted- activities for thepurpose of collective bargaining or other mutual aid or protection,Williston on Contracts (Rev. Ed.), Sec. 634; Restatement, Contracts, See. 241. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDor to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.PORT CHESTER ELECTRICAL CON-STRUCTION CORPORATION,Employer.Dated -------------------------- By ----------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days and must notbe altered, defaced, or covered by any other material.IAppendix BNOTICETo ALL MEMBERS OF LOCAL UNION 501, INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, AFL,ANDTo ALL EMPLOYEES OF PORT CHESTER ELECTRICAL CON-STRUCTION CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :The union security provisions of our contract with PORTCHESTER ELECTRICALCONSTRUCTIONCORPORATION are nullandvoid.WE WILL NOT include in our contract with any employer anyprovisions which require membership in our union as a condi-tion of employment, or which require the employer to give pref-erence in employment to our members, except as authorized bySection 8 (a) (3) of the Act, as amended.WE WILLNOTin any like or related manner restrain or coerceemployees Of PORT CHESTER ELECTRICALCONSTRUCTION CORPORA-TION, or of any other employer, in the exercise of their right toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrainfrom any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in PORT CHESTER ELECTRICAL CONSTRUCTION CORPORATION 36].a labor organization as a condition of employment, as authorizedby Section 8 (a) (3) of the Act.LOOAL UNION 501, INTERNATIONALBROTHERHOODor ELECTRICAL. WORKERS, AFL,Labor Organization.Dated ------------------By --------------------------------(Representative)'(Title)This notice must remain posted for 60 consecutive days and mustnot be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon separate charges duly filed by John Taylor, an individual, herein calledthe charging party, the General Counsel of the National Labor Relations Board,'on behalf of the Board, by the Regional Director of the Board for the SecondRegion (New York, New York), issued a consolidated complaint on January22, 1951, against Port Chester Electrical Construction Corporation, herein calledthe Respondent Company or the Company, and Local Union 501, InternationalBrotherhood of Electrical Workers, AFL, herein called the Respondent Unionor the Union,' alleging that the Respondent Company had engaged and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, as amended (Public Law 101, 80th Congress, 61 Stat. 136), hereincalled the Act, and that the Respondent Union had engaged and was engaging inunfair labor practices affecting commerce within the meaning of Section 8(b) (1) (A), and (2) and Section 2 (6) and (7) of the Act. Copies of thecharges, the complaint, the order consolidating the cases, and notice of hearingwere duly served upon the Respondents, the charging party, and upon West-chester-FairfieldChapter,National Electrical Contractors' Association, Inc.,herein called the Association, or party to the contract.With respect to the unfair labor practices, the complaint as amended at thehearing alleges in substance that: (1) The Respondent Company and the Re-spondent Union are and have been since June 7, 1947, parties to collective bar-gaining contracts negotiated between the Respondent Union and the Association,of which the Respondent Company is a member; (2) the Respondent Union andthe Respondent Company have, since July 4, 1949, restrained and coerced theemployees of the Respondent Company in the exercise of rights guaranteed bySection 7 of the Act, by enforcing the collective bargaining contracts in forcesince that date, which contracts have since said date contained illegal union-security provisions; (3) the Respondent Union has, pursuant to the aforesaidcontracts, demanded and required of the Respondent Company the discharge ofall employees who were not members of the Respondent Union ; (4) as a resultof the aforesaid demand and requirement, the Respondent Company, on or aboutSeptember 23, 1949, discharged employees John Taylor, Adrian Boisfeuillet, andMaxie Sachuk, and has since failed and refused to reinstate them, for the reasonthat the said employees were not members of the Respondent Union; and (5)i The General Counsel and his representativeat thehearing are herein referred to as theGeneralCounsel ;the NationalLaborRelationsBoard as the Board.2 At times the Respondent Company and the Respondent Union are herein referred tocollectively as the Respondents. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDthe union-securityprovisionsof the contractin effect between the Respondent'Company and the Respondent Union are in violation of the Act,and interferewith, restrain, and coerce the employees of theRespondentCompany in theexercise ofrights guaranteedby the Act.In their answers, duly filed, the Respondents deny thecommission of anyunfairlabor practices.The Association,named inthe complaintmerely as a"party to the contract," and not as a party respondent, also filedan answer, inwhich it denied that it possessed any knowledge or informationsufficient toform a belief as to the allegations of the complaint abovesummarized, and de-manded that the complaint be dismissed.Pursuant to notice, a hearing was held at New York, New York,on variousdates between March 19 and May 3, 1951, before Isadore Greenberg, the under-signed Trial Examiner, duly designated by the Chief Trial Examiner of theBoard.The General Counsel, the Respondents, and the Associationwere repre-sented by counsel; the charging partyappeared in person.All parties wereafforded full opportunity to participate in the hearing, to be heard,to examineand cross-examine witnesses, and to introduce evidencebearingon theissues.On the second day of the hearing a motion by the GeneralCounsel to amendthe complaint in several particulars, including the addition of theallegationthat employees Adrian Boisfeuillet and Maxie Sachuk (as well asJohn Taylor,named in- the original complaint),werediscriminatorily discharged by theCompany at the demand of the Union, was granted over the objection of theRespondents and the Association.3 Subsequently, an adjournment of the hear-ing was granted to enable the Respondents and the Association to prepare tomeet the newly added allegations of the amended complaint.At the close ofthe General' Counsel's case, counsel for the Respondents moved to dismiss thecomplaint as to Boisfeuillet and Sachuk on the ground that no charge that theseemployees were illegally discharged was ever filed with the Board, and that theGeneral Counsel was therefore without power to issue a complaint with respectto their discharge.Counsel for the Respondents also argued that in view ofthe 6-month limitation as to the issuance of complaints contained in Section 10(b) of the Act, the Board is without power to consider any alleged unfair laborpractices with respect to these employees which occurred prior to September19, 1950, 1. e., more than 6 months prior to the date the motion to amend thecomplaint was made.A motion was also made by counsel for the Respondentsto dismiss the complaint in its entirety on the ground of failure of proof.Thesemotions were denied,' with leave to renew them at the end of the entire case.They were, in effect, renewed by counsel in his brief filed with the TrialExaminerafter the close of the hearing.The said motions to dismiss are disposed of bythe findings, conclusions, and recommendations made below.A motion by theGeneral Counsel, made at the end of the hearing, to conform the pleadings tothe proof with respect to formal matters such as dates, the spellingof names,and the like, was granted without objection.At the close of the hearing op-portunity was afforded all parties to present oral argument to the Trial Exami-ner.This was waived by all but the General Counsel, who was heard in suchargument.Opportunity, was also offered all parties to file briefs and proposedfindings of fact and conclusions of law with the Trial Examiner.A brief andsuch proposed findings and conclusions was submitted by counsel for the Re-inaftermade, I rule as follows upon the said proposed findings of fact andconclusions of law as submitted by counsel for the Respondents : The followingproposalsunder the heading, "Findingsof Fact," 'are acceptedand adopted ; I'' See :Cathey Lumber Company,86 NLRB 157,158-163.4As toBoisfeuillet and Sachuk, seeCat heyLumber Company,supra. PORT CHESTER ELECTRICAL CONSTRUCTION CORPORATION 363through 9; 11 through 23; 26; and 28. The following are rejected : 10; 24; 25(rejected as irrelevant and immaterial) ; 27; 29 (rejected as irrelevant andimmaterial) ; and 30.The following proposals under the heading, "Conclusionsof Law," are accepted and adopted : 1; 6 through 9.The following are rejected :2 through 4 (rejected as irrelevant and immaterial) and 5.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYPort Chester Electrical Construction Corporation is, and at all times materialherein has been, a New York corporation with its principal office and place ofbusiness in Port Chester, New York. It is now and has been continuously en-gaged in the installation of interior and exterior electrical wiring of buildingsin the States of New York and Connecticut.During the year 1949, the Respondent Company, in the course and conductof its business operations, purchased and caused to be transferred and deliveredto various sites of housing construction projects located in the States of NewYork and Connecticut, electrical conduit, copper wire and cable, panel boards,switches, and other materials valued in excess of $250,000, of which approxi-mately 15 percent was transported to said construction projects from Statesof the United States other than the States of New York and Connecticut. Dur-ing the same period the Respondent Company furnished to customers the above-described materials, and rendered services to them by installing interior andexterior electrical wiring, of a value in excess of $1,000,000, of which approxi-mately 5 percent represented services performed outside the State of New York.The Respondent Company concedes, the other parties do not dispute, and Ifind, that the Respondent Company is engaged in commerce within the meaningof the Act 6II.THE LABOR ORGANIZATION INVOLVEDLocal Union 501, International Brotherhood of Electrical Workers, AFL, is alabor organization within the meaning of Section 2 (5) of the Act, which admitsto membership employees of the Respondent Company.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The illegalclosed-shopcontractIt is undisputed e that the Association is composed of a number of electricalcontracting companies engaged in the construction industry in WestchesterThe Association repre-sents its members in collective bargaining with the Respondent Union.TheRespondent Company is, and at all material times has been, a member of theAssociation.On or about June 2, 1947, the Association, on behalf of its members includingthe Respondent Company, entered into a collective bargaining contract withthe Respondent Union, to become effective on July 1, 1947, and to remain ineffect until June 30, 1948.The contract was by its terms to continue in effectfrom year to year thereafter, unless either party notified the other at least 900 ,9tani8laus Implementand Hardware Company, Limited,91 NLRB 618.CUnless otherwise indicated, all findings of fact made herein are based uponundisputedevidence. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays prior to June 30 of any year thereafter, of its desire to negotiate changestherein, or unless modified at any time by mutual consent. This contract con-tained the following union-security provisions :Rule 14a.The Employer shall hire only members of the Union in goodstanding for all electrical work.-b.All such workmen shall be obtained through the office of the Union, butshould the Union be unable to furnish the employer with workmen within48 hours of the time the Union-or its representative-received the re-quest, the Union shall issue temporary working cards to workmen who applyand are recommended by the Employer, until such time as the Union canfurnish workmen.Any such workmen shall receive at least the minimumwages under the conditions of this Agreement.The above-described contract was modified by an "amendment" executed onJune 1, 1948, which by its terms was to go into, effect on July 1, 1948. This"amendment," in addition to substituting a new wage scale for the one embodiedin the previous agreement, also contained the following provision :AnTicLE IV of the agreement is hereby amended to read as follows:Any provision of this agreement adjudged to be unlawful by a -court ofcompetent jurisdiction shall be treated for all purposes as null and void butall other provisions of this agreement shall continue to be in full force andeffect except as provided herein. In the event that the union security*pro-visions of this agreement are adjudged to be unlawful by a court of com-,petent jurisdiction or if the union and the employer jointly find that suchunion security provisions are invalid as a matter of law, either party to thisagreement may elect to reopen the agreement for the purpose of negotiatinga new union security provision.On June 1, 1949, a second amendment was executed by the parties, to becomeeffective on July 1, 1949.The following clause was contained therein :Amend Article V. Rule 14b, to read:Rule 14b.All such workmen shall be obtained through the BusinessManager, but should the Union be unable to furnish the employer withworkmen within 48 hours of the time the Union received the request, theBusiness Manager may grant permission to workmen who apply and arerecommended by the Employer until such time as the Union can furnishworkmen.Any such workmen shall receive at least the minimum wageunder the conditions of this agreement.The record does not reveal that the union-security provisions of the contractbetween the parties have been litigated at any time prior to the institution ofthe present proceeding, or that such provisions have been adjudged to be unlawfulby any court or other tribunal.Nor was any showing made that any partythereto has at any time elected to reopen the agreement or that the agreementeverwas reopened for the purpose of negotiating a new union-security provision(other than the "amendments" set forth above). It is thus clear that asidefrom the question of whether the said union-security provisions have beenenforced in practice,? the union-security clauses, as amended, continuedin exist-ence at all times material herein, as a part of the contract between the parties.The said union-security clauses explicitly require the employer-parties to the7The Respondents contend that after the effective date of the so-called Taft-Hartleyamendmentsto the Act, there was a verbal understanding between the parties that theunion-security provisions would not be enforced.That issue will be discussed,below. PORT CHESTER ELECTRICAL CONSTRUCTION CORPORATION 365contract to "hire only members of the Union in good standing for all electricalwork," with the sole exception that when the Union is unable to furnish workmento the employer within 48 hours after being called upon to do so, the employermay temporarily employ nonmembers of the Union "until such time as the unioncan furnish workmen." In a word, the contracts above described have at alltimes contained a provision for a "closed shop." aSuch a union-security provision is of course plainly prohibited by the amendedAct which was enacted on June 23, 1947, and which became effective on August22, 1947.Section 8 (a) (3) of the amended Act prohibits an employer from dis-criminating in regard to hire or tenure of employment to encourage or discouragemembership in any labor organization with the proviso that an employer maycontract with a labor organization to require membership in that labor organiza-tion as a condition of employment on or after the thirtieth day following the be-ginning of such employment, if a majority of the employees have voted toauthorize the making of such an agreement. It is obvious that the union-securityprovision here in question is in violation of the Act whether it be characterizedas a closed-shop clause or a preferential-hiring clause, for the said provisionneither conforms to the requirement that union membership be required onlyon or after the thirtieth day of employment, nor is there any showing in therecord that the contract was authorized by an election among the employeesinvolved.The Respondents make some point of the fact that the closed-shop provisionwas legal when the contract of June 2, 1947, was executed, and that Section 102of the amended Act provides that Section 8 (a) (3) and 8 (b)- (2) thereof "shallnot make an unfair labor practice the performance of any obligation under acollective-bargaining agreement entered into prior to the date of the enactmentof this Act, . . . if the performance of such obligation would not have consti-tuted an unfair labor practice under section 8 (3) of the National Labor Rela-tions Act prior to the effective date of this title, unless such agreement wasrenewed or extended subsequent thereto."As we have seen, the contract executed between the parties on June 2, 1947,automatically renewed itself by its terms from year to year unless the partiestook the prescribed action to prevent such automatic renewal.With the excep-tion of the amendments set forth above, the parties have at all times since per-mitted the contract to be renewed from year to year, thereby renewing alsothe illegal closed-shop provisions therein contained.As has been held undersimilar circumstances, the parties have thus mutually agreed to extend or renewthe contract from year to year.9The savings clause contained in Section 102of the amended Act thus clearly did not preserve the validity of the closed-shopprovision of the contract beyond the original 1-year term of the first contractherein mentioned, namely, the one executed on June 2, 1947, which became effec-tive by its terms on July 1, 1947, and which remained in effect until June 30,1948.When that contract, by virtue of the automatic renewal clause thereinincorporated, was renewed upon its expiration, and from year to year there-after, the illegal closed-shop provision no longer was protected by Section 102of the Act 1Dsin his brief '(p. 5) counsel for the Respondents states with respect to the contractexecuted on June 2, 1947, "There is no question but that said agreement contained aso-called 'closed shop'provision... . 11That provisionas is hereinfound, continuedto be included in all subsequent agreements between the parties.'InternationalAssociation of Heat and Frost Insulators and Asbestos Workers, LocalNo. 7, AFL,92 NLRB 755.10Ibid. - 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondents also call attention to purported savings or severabilityclauses included in their various contracts.The agreement entered into onJune 2, 1947, contained a paragraph reading as follows :Article IV. Should the Court decide any part of this Agreement to be illegal,the remaining parts shall not thereby be invalidated ; it being the sole intentand purpose of this Agreement to promote peace and harmony in the craftalong lawful lines.The "amendment" entered into by the parties on June 1, 1948, which has beenset forth above, modified the foregoing article primarily by adding the followinglanguage:-In the event that the union security provisions of this agreement are ad-judged to be unlawful by a court of competent jurisdiction or if the unionand the employer jointly find that such union security provisions are invalidas a matter of law, either party to this agreement may elect to reopen theagreement for the purpose of negotiating a new union security provision.-The Board has had occasion to pass on the question whether such purportedsavings clauses are effective to cure otherwise illegal union-security clauses incontracts between employers and unions.Thus, inReading Hardware Corpora-tion,85 NLRB 610, 611, it considered the issue whether a similar purportedsavings clause " rendered the illegal union-security clause under scrutiny ineffec-tive.The Board held : "In the absence of a specific clause expressly deferringapplication of the union-shop provision, we believe that this clause can only beconstrued to mean that unless and until a tribunal authorized to interpret andadminister the law determines that a particular discharge for nonmembershipin the [contracting union] is unlawful, the union-security provisions of the con-tract are fully effective.Moreover, it is immaterial that, in fact, no action hasbeen taken pursuant to the union-security provisions, as the mere existence of anillegal union-security provision acts as a restraint upon those desiring to refrainfrom union activities."Again inHsckey Cab Company,88 NLRB 327, 329-330,the Board was considering the effect of a similar severability clause's upon anotherwise illegal union-security provision in a contract.The Board decided :"We have held in other cases involving severability clauses similar to that con-tained in [the contract under discussion], that the reasonable construction tobe given such a clause is that the union-security provision remains effectiveunless and until the proper tribunal determines that it is invalid.The veryexistence in the contract of the union-security provision therefore acts as arestraint upon employees desiring to refrain from union activities within themeaning of Section 7 of the Act."In the present case the purported savings or severability clauses expresslyset forth the conditions under which the union-security provision of the contractis to be considered null and void.They are: (1) When adjudged unlawfulby a court of competent jurisdiction; and (2) when the parties to the agree-ment jointly find that such provision is invalid as a matter of law, and eitherparty thereupon reopens the contract to negotiate a new union-security pro-vision.So far as is shown, neither of these conditions ever came into operation,and to all intents and purposes the illegal union-security provision remainedThe clause involved in the above-named case reads as follows :This article[referringto theillegal union-securityclause]shall be binding on theCompany only insofar as the law ofthe UnitedStates of America and the Common-wealth of Pennsylvania allows it to perform.v The clause reads : "If any provision of this agreement is in violation of ariy Federalor Connecticut State Law,such provision shall be inoperative to the extent only that suchprovision may be at variance therewith." PORT CHESTERELECTRICAL CONSTRUCTION CORPORATION 367in full force and effect.No notice was ever given the employees of the Re-spondent Company, so far as the record reveals, that that provision of thecontractwas ineffective.I accordingly conclude and find that the illegalunion-security provision remained in the contract as a part thereof, at all timesherein material, and that at all times after July 1, 1948, when the first renewalof the contract took place, the said provision by virtue of its continued existence,necessarily restrained the employees of the Respondent Company in the exerciseof their statutory right to refrain from affiliation with the Union.As is madeplain by the decisions heretofore cited, and by those cited below, the mereexistence of such an illegal union-security clause in a contract, even in theabsence of its enforcement by the parties to the contract, tends to inhibit theemployees affected, in a manner prohibited by the Act.18The charges which set in motion the present proceeding were not fileduntil January 4, 1950.As a consequence of this, and of the 6-month ruleof limitation embodied in Section 10 (b) of the Act, the amended complaintalleges that the Respondents have committed unfair labor practices by "enforcingsince July 4, 1949,the collective bargaining agreements and amendments thereto"herein described.The unfair labor practices hereinafter found, therefore, arebased only on the Respondents' conduct at all times since July 4, 1949. It isto be noted that the complaint alleges that the illegal union-security clauseof the contract was actually enforced by the parties during the period in question.This the Respondents deny.The issues arising out of these conflicting con-tentions are dealt with in a succeeding section of this Report, and the findingsand conclusions made at this point are based on the assumption that theRespondents did not, in fact,enforcethe union-security provision of the contractafter July 1, 1948The General Counsel contends that by their above-described conduct the Re-spondent Company has engaged in unfair labor practices within the meaningof Section 8 (a) (1) and (3) of the Act, and the Respondent Union has engagedin'unfair labor practices within the meaning of Section 8 (b) (1) (A) and (2)of the Act.No violation of Section 8 (a) (2) is alleged in the complaint orurged by the General Counsel. In accordance with the foregoing, and on thebasis of the record as a whole and established Board decisions, I conclude andfind that by keeping in existence the contract including illegal union-securityprovisions, the Respondent Company has at all times since July 4, 1949, com-mitted unfair labor practices within the meaning of Section 8 (a) (1) and (3)of the Act, and that the Respondent Union has by the same conduct at alltimes since July 4, 1949, committed unfair labor practices within the meaningof Section 8 (b) (1) (A) and (2) of the Act.14B. The alleged discriminatory dischargesThe amended complaint'alleges and the General Counsel contends that theRespondents have enforced the closed-shop provision of their contract at all timessince July 4, 1949; that the Respondent Union on or before September 23,' 1949,demanded of the Respondent Company the discharge of all employees who werenot members in good standing of the Respondent Union ; and that, pursuant tothat, demand, the Respondent Company on or about September 23, 1949, dis-charged employees John Taylor, Adrian Boisfeuillet, and Maxie Sachuk because23Rockaway News Supply Company, Inc.,94 NLRB 1056;New YorkStateEmployersAssociation,Inc., and Red Star Empress Lines of Auburn, Inc.,93 NLRB 127;JuliusResnick, Inc,86 NLRB 38,40;C. Hager &SonsHinge Manufacturing Company,80 NLRB163, 165.14New York State Employers Association, Inc., and Red Star Empress Lines of Auburn,Inc., supra.; Childs Company,93 NLRB 281;Acme Mattress Company,Inc.,91 NLRB 1010. 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDof their nonmembership in the Union, andhas since refusedto reinstate themto their former jobs.In support of his contentions the General Counsel adduced testimony primarilyfrom the three employees who were allegedly discriminatorily discharged.Tay-lor's testimony may be summed up as follows : Taylor was first employed by theRespondent Company in August 1948, after answering an advertisement for elec-tricians inserted by the Company in a newspaper.Taylor, who was not a mem-ber of the Union, was not asked about this subject by anyone connected with theCompany, when he was hired, but he himself raised the question with PresidentSidney Benerofe, who employed him, by inquiring of Benerofe "what the situa-tionwould be there between [himself] and the Union." Benerofe, accordingto Taylor, told Taylor "not to worry about it . . . it would be perfectly allright."Taylor further testified thatduringDecember 1948he made inquiries.of Irving Benerofe, secretary of the Respondent Company, as to whether hisjob with the Company was safe in view of his nonmembership in the Union,and was assured that the Company "would take care of" the situation.Finally,on January 6 or 7, 1949, Taylor, at the suggestion of Irving Benerofe, appliedfor membership in the Union, but his application was rejected.Taylor explainedhis anxiety about his job by testifying that itwas a'matter of common knowledgethat the Company maintained a "union shop" ; that he observed layoffs takingplace on other construction jobs in the vicinity during the period in question;and that he was afraid that he might be laid off unexpectedly to make roomfor a union electrician at a time when it might prove difficult for him to find otheremployment.On or about January 13, 1949, Taylor received a telegram from the Companyinforming him that no more work was available and instructing him not toreport to work the following workday. Later that week he spoke tosome uniden-tified person in the office of the Company and was told that the layoff was tem-porary and that he would be recalled to worksoon.During the period betweenhis layoff and April 1949, Taylor spoke to Louis Ross, chief estimator and pur-chasing agent of the Company, and was assured he would be recalled by April 1.When he bad not been reinstated by that date, he telephoned Ross and was toldby the latter, "I have some more union men whohaveto go on before you do."In a conversation with President Benerofe in February or March 1949, accord-ing to Taylor, Benerofe told him that so many members of the Union were out ofwork that the Company could not yet put Taylor back on the job.Taylor was finally recalled by the Company and returned to work in August1949.On this occasion, Taylor told President Benerofe that he didn't "want tohave any more trouble with the union,", and Benerofe answered, "You won'thave any trouble.We have plenty of work, and nobody will bother you."About 4 or 5 weeks after Taylor resumed his employment with the Company,Ross and Taylor's foreman came to the site where Taylor and Sachuk wereworking, and Ross told them that it was necessary to lay them off again because"I have those union boys to take care of again." "When Taylor protestedagainst the layoff, Ross answered, "What can I do? The union has insistedon it."Taylor testified that Ross also told him that the layoff would be ofshort duration and that he need not "bother to take [his] tools away."Taylor gave further testimony to the following effect : About noon of theday he was laid off as above described, he noticed several new electricians putto work on the project on which he was working.He identified two of these" The records of the Company indicate, and it is undisputed,,that the final layoff ofTaylor, Sachuk,and Boisfeuillet took place on Friday,September 16, 1949. PORT CHESTER ELECTRICAL CONSTRUCTION CORPORATION 369as "John Murray" and a "Mr. Hunt."" Following the layoff, Taylor telephonedthe office of the Company several times and asked Ross about the possibility ofreturning to work.Ross told him that"he had some union men to go to workyet and not to be too impatient." It is undisputed that Taylor has not sincebeen recalled to work.Sachuk testified,in sum,as follows:He was not a member of the RespondentUnion at any of the times herein material.He was first employed by the Re-spondent Company in September or October of 1948, and spoke to Ross andIrving Benerofe on the occasion he was hired.He asked Ross and Benerofewhat he should do about obtaining a "temporary card" from the Union, whichhe understood was necessary, and they told him " that they would take care ofthat.He worked for the Respondent Company until the middle of January 1949,when he was laid off. On that occasion he spoke to Ross, who told him that"itwas a matter of a few days or so to get some of the union members placedon jobs."He was reemployed by the Company in August 1949, and from thattime forward worked on the same project as Taylor and Bolsfeuillet, until theywere laid off on September 16, 1949. On that day he was working together withTaylor, when the foreman"' and Ross came to the job site.Ross handed Taylorand Sachuk their pay and told them that the Company would have to lay them offfor a while because "They [had] the union men to place back on the job againand it would be a temporary layoff for a few days, possibly a week, and we wouldbe called back again." "A couple of weeks" later Sachuk inquired of a girl inthe Company's office whether any jobs were available for electricians and wastold that the Company was not doing any hiring. It is undisputed that he hasnot since been recalled to work by the Company.Boisfeuillet testified as follows : He was not a member of the Union at thetimes herein discussed.He was hired on behalf of the Respondent Company inAugust 1949, by Sidney Benerofe, who asked him whether he was a member ofthe Union.When he answered in the negative, Benerofe told him it would makeno difference because "he had quite a bit of work." Boisfeuillet was assignedto work on the same project as Taylor and Sachuk, and was working there onSeptember 16, 1949, when they were all laid off.He testified that Ross broughthim his pay envelope and told him in the presence of the foreman that he was"sorry but he had to let us go. There were quite a few union men unemployed,and they would have to go back to work before we could go back on the job."Boisfeuillet testified that he applied several times thereafter for reinstatement,but has never been recalled by the Company.The Respondents presented testimony to the general effect that they neverenforced the union-security provisions of their contract after July 1, 1948; thatthe Union never demanded the discharge of Taylor, Boisfeuillet, and Sachuk,or of any other employees after July 1, 1948, on the ground of their nonmember-16Wilfred B. Hunt testified that he was a member of the Respondent Union ; that hewas laid off his job(he had been working for an employer other than the RespondentCompany)in September 1949; that upon being laid of he called the office of the Unionfor employment;that within a day or two he was sent by the, Union to the RespondentCompany ; that he reported to the Respondent Company on September 14, 1949, and wasassigned to work on the Winbrook Apartment project, where Taylor, Sachuk,and Bois-feuillet were then working; that he continued to work on that project until the followingMonday ; and that he was then transferred by the Respondent Company to another of itsprojects where he worked out the remainder of the week,when he was laid off. A "JohnMorey" was available at the hearing,but was not called as a witness.11 Sachuk testified that Ross and Benerofe were both present on the above-describedoccasion but that Ross did most of the talking.'BThe foreman was referred to by some of the witnesses as "Karl Brenner."He isactually named William F. Kalkbrenner.There is no dispute as to his identity. 370DECISIONSOF NATIONALLABOR RELATIONS BOARDship in the Union ; and that Taylor, Boisfeuillet, and Sachuk were laid off by theCompany because of lack of work, and without regard to their lack of unionmembership.Specifically with respect to the discharge of Taylor, Boisfeuillet, and Sachuk,theRespondent Company adduced the following evidence : President SidneyBenerofe testified that he, as chief executive of the Company, generally attemptsto follow a policy of effectuating layoffs in order of seniority.He made it clear,however, that such a policy is not practiced rigidly, and that when, in his judg-ment, other factors such as comparative ability or the demands of a particularjob outweigh that of seniority, he departs from a strict seniority standard inselecting employees for layoff.On the basis of Benerofe's uncontradicted testi-mony, which I credit, I conclude and find that the Respondent Company doesnot adhere consistently to any single criterion in determining the order in whichemployees are to be laid off, but that in each case layoffs are effectuated accord-ing to the instructions of President Benerofe, who, in exercising his judgment, isinfluenced by the respective seniority standings of the employees affected, aswell as by other factors, such as Benerofe's opinion of their qualifications, thedemands of particular jobs then in the course of completion, and the like.Itwill be remembered that Taylor and Sachuk testified that they had beenlaid off in the middle of January 1949, that they were recalled to work in August1949, and that their final layoff .took place in September 1949, when Boisfeuilletwas likewise laid off.The layoff of Taylor and Sachuk in January 1949 doesnot fall within the period covered by the amended complaint, and the GeneralCounsel seeks to have unfair labor practice findings made only with respect tothe layoff, or discharge, of Taylor, Sachuk, and Boisfeuillet which took placeon September 16, 1949.The prior layoff of Taylor and Sachuk was presumablylitigated at the hearing for the purpose of shedding light on the motives of theRespondent Company in effectuating the final layoff of the three employees.Nathan Koenig, office manager of the Respondent Company, testified on thebasis of company records that Taylor and Sachuk were laid off by the Com-pany on January 16, 1949, and that on the same day 6 other electricians, whomhe named, were also laid off.William Patterson, business manager of theRespondent Union, testified that of the 8 men named by Koenig as having beenlaid off on January 16, 5 (including Taylor and Sachuk) were not members ofthe Union, and 3 were members.Also according to the testimony of Koenig andPatterson, 14 electricians (including Taylor, Sachuk, and Boisfeuillet) were laidoff by the Company on September 16, 1949, of whom 6 (including Taylor, Sachuk,and Boisfeuillet) were not members of the Union, and 8 were members thereof.I credit the undenied testimony of Koenig and Patterson which has been sum-marized above.President Sidney Benerofe of the Company testified that the layoffs of Januaryand September were both effectuated because the particular jobs on which themen were then employed had been completed, or had progressed to a point whereitwas impossible to continue further electrical work, that the layoffs were,consequently, brought about by lack of work, and that the employees laid off onbothoccasionswere selected without regard to their membership or nonmem-bership inthe Union.Thereis nodirect evidence in the record that the Union ever requested orrequired the Company to lay off any employee to make a job available for. a unionmember, or that after July 1, 1948, the Union ever attempted in any way toenforce the union-security provisions of the contract.What the General Counselnecessarily reliesupon to sustain - his contentions that Taylor, Sachuk, and PORT CHESTER ELECTRICAL CONSTRUCTION CORPORATION 371Boisfeuillet were discriminatorily laid off or discharged at the demand of theUnion is the circumstantial evidence which may be summed up as follows :1.The continued existence of the closed-shop provision in the contract, whicharouses some suspicion that the parties may have intended to continue to en-force it while claiming not to do so.2.The remarks allegedly made to Taylor, Sachuk, and Boisfeuillet at varioustimes by Ross and the two Benerofes, 0 indicating that membership in the Unionwas a factor in the continuance of an employee's tenure with the Company,and the explanations allegedly given these employees for their layoffs, namelythat it was necessary for them to make way for unemployed members of theUnion, who had to be given priority in employment by the Company.Without setting forth their testimony in detail, it suffices to note here thatRoss, Irving Benerofe, and Sidney Benerofe flatly denied making some of theaforesaid statements attributed to them by Taylor, Sachuk, and Boisfeuillet, andwith respect to the remainder, testified that they did not recall any such con-versations.For reasons detailed below, I am convinced that the record failsto establish that the layoff or discharge of Taylor, Sachuk, and Boisfeuillet inSeptember 1949, and the preceding layoff of Taylor and Sachuk in January1949, were discriminatory in nature. I am therefore constrained to credit thedenials of Ross and the two Benerofes that they had made any remarks to thesethree en .ployees implying that their nonmembership in the Union was the basisof the layoffs 20Ashave seen, the Respondents proved that on the occasion when Taylorand b- -,link were laid off on January 16, 1949, six other employees were also laidoff, of whom one was not a member of the Union, the remaining five being unionmembers. In the absence of any credible evidence that Taylor, Sachuk, or theother nonunion employees were laid off at this time because of their lack ofunion membership, or of any evidence that they were laid off at the demand ofthe Union, and in view of the fact that five members of the Union were laid offon the same occasion, I am impelled to conclude and find that this layoff waseffectuated by the Company in the ordinary course of itC business operations,and as the result of the usual fluctuations in its need for employees, and further,that Taylor and Sachuk, as well as the other employees affected, were selectedfor layoff without regard to their affiliation or nonaffiliation with the Union.2119These remarks have been detailed in the summary of the testimony of Taylor, Sachuk,and Boisfeuillet hereinbefore set forth.20As is sometimes the case, the demeanor of the respective witnesses who gave suchconflicting testimony was of little assistance in resolving the conflicts.They all impressedme, so far as their appearance on the witness stand was concerned, as honest men. Ihave therefore resolved the conflicts in favor of that version of the events which seemstome to be supported, in the main, by the record as a whole, apart from the specifictestimony here being considered. In addition, I am constrained to attach strong credenceto the testimony of Sidney Benerofe because with respect, to one specific phase of Taylor'stestimony,which Benerofe denied, Benerofe's denialseemsto be corroborated by anindependent circumstance.Thus, in denying Taylor's testimony that he had told Taylor,in February or March of 1949, that he could not put Taylor back to work because therewere so many members of the Union out of jobs Sidney Benerofe testified credibly andwithout contradiction that during the period in question he was absent from his placeof business on an extended annual vacation in Florida.21The Company adduced testimony, which I credit, that it has to make frequent layoffsin the normal course of its business, as particular construction jobs are completed or haveto be brought to a halt for one reason or another, and, conversely, that it has to hiremen periodically as new jobs are begun,or old ones resumed. In brief, the nature of thebusiness is such that sharp and frequent fluctuations in employment take place:Moreover,Taylor admitted that when the January layoff was announced, he was not surprised or"too concerned" about it, because he realized the weather was bad at the time, and heknew from experience that under such circumstances a layoff was to be expected. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the layoff of Taylor,Sachuk,and Boisfeuillet on September 16,1949, essentially the same situation is prbsented.On the same day that these 3employees were laid off, the Company also laid off 11 others,of whom 3 werenot members of the Union and 8 were. These facts strongly suggest that thelaid-off employees were not selected on the basis of membership or nonmember-ship in the Union.In addition,the evidence introduced on behalf of the Re-spondent Company as to the reasons for this layoff, and the circumstances sur-rounding it, preponderates in favor of its contention that the layoff was ef-fectuated only because of bona fide business reasons.Thus,President SidneyBenerofe testified on the basis of company records that he was informed abouta week before,September 16, 1949, that the general construction work on theproject on which Taylor,Boisfeuillet,and Sachuk were employed had not keptpace with the electrical installation work which the Company was doing, andthat, consequently,the electrical work would have to be brought to a halt.Hefurther testified that he then planned to complete whatever electrical work couldbe done at that stage of the construction,and to lay off the men employed bythe Company on that project at the end of the payroll period, September 16.Benerofe issued orders to lay off the employees involved, and the layoff waseffectuated according to his instructions on the date in question.It appears from the record that one Hunt was hired by the Company (to-gether with several other employees)and put to work on the same project onSeptember 14, 2 days before the layoff,and that Hunt, at least,was not laid offon the 16th,but was kept in the employ of the Company until the end of thefollowing pay period,September 23.The General Counsel apparently contendsthat Hunt's employment just before the contemplated layoff, and his retentionin the Company's employ thereafter,indicates that the Company was displacingnonunion electricians to make way for unemployed members of the Union (Huntwas admittedly hired through the Union and was a member thereof). Thisimplication,however,is rebutted not only by the fact that union as well asnonunion employees were laid off on September 16, but also by the explanationadvanced by the Company for Hunt's employment,which impresses me as beingreasonable and credible.President Benerofe testified that it was often neces-sary to make special efforts to finish a job on the date planned for such com-pletion, and that not uncommonly the Company would hire extra men near theend of the project period,or order the crew working on such a project to workovertime,in order to insure completing the job on the date plannbd.It is thusnothing extraordinary to have the company records reflect the seemingly strangephenomenon of men being put to work for a few days, or employees being paidpremium pay for overtime,,immediately preceding a layoff.Benerofe testifiedfurther that Hunt and the other employees hired at the same time were put towork on the project In question because some particular phase of the work,which,as Benerofe recalled,was laying some underground cable, appeared tobe lagging behind.Hunt's work was not finished by the end of the payroll period,so he was kept on the)ob until it was finished,a matter of some 4 hours. Atthat point,the Company needed a man on another project,Benerofe furthertestified,so, instead of laying off Hunt and hiring another employee,the Com-pany transferred Hunt to the other project.Hunt was laid off, according tothe Company's records,at the end of the next payroll period,September 23, 1949.As will be recalled,Taylor,Boisfeuillet,and Sacbuk described their layoffon September 16 as being announced to them by Ross, the Company's estimator,who, according to these employees,handed them their pay in the presence oftheir foreman, and told them in substance that they were being laid off becausethe Company was required to put some unemployed members of the Union to PORT CHESTER ELECTRICAL CONSTRUCTION CORPORATION 373work.Ross and the foreman, William F. Kalkbrenner, flatly denied the testi-mony of these three employees.Ross testified that his duties do not include thehiring or firing of employees, and that he visits the sites of company projectsonly-to deliver payrolls to the respective foremen, to transport employees to andfrom their jobs, and to carry on his duties as an estimator.Ross testified fur-ther that on September 16, he delivered the payrolls to Kalkbrenner for the menon that particular project, together with enclosed instructions to effectuate thelayoff.According to Ross, he had no conversation with Taylor, Boisfeuillet, orSachuk, but merely waited nearby because he was supposed to transport some ofthe men back to the company office. Kalkbrenner paid off the men, Ross testified,but he (Ross) did not overhear the conversation that ensued.The testimony ofForeman Kalkbrenner corroborates that of Ross.Kalkbrenner's version of thelayoff is as follows : Ross came to the job site, handed him the pay envelopes,and called his attention' to the fact that there were appended instructions forthe layoff of some of his men.Kalkbrenner then gave Taylor, Boisfeuillet, andSachuk their pay and told them that they were being laid off. Ross took nopart in the conversations.Kalkbrenner denied that either he or Ross told themen that they were being laid off because there were unemployed members ofthe Union who had to be put to work. I credit the testimony of Ross and Kalk-brenner, and reject the version of the layoff contained in the testimony ofTaylor, Boisfeuillet, and Sachuk.On the basis of the foregoing and the record as a whole I conclude and findthat Taylor, Boisfeuillet, and Sachuk were laid off by the Respondent Companyon September 16, 1949, and were thereafter not recalled to work '12 for nondis-criminatory reasons, and that they were selected for layoff on the above datewithout regard to their membership or nonmembership in the Union.C.The alleged enforcement by the Respondents of the illegal union-securityprovisions in their contractThe fact clearly emerges from the preceding discussion that the GeneralCounsel's contention that the Respondents have at all times since July 4, 1949,enforced the illegal union-security provisions of their contract, depends forsupport on 'his having established the discriminatory nature of the layoffs ofTaylor, Boisfeuillet, and Sachuk.This, as has been found above, the GeneralCounsel has failed to do.There is, in my judgment, no evidence in the recordother than the discredited testimony of the three above-named employees, whichtends to prove that the parties have enforced the union-security clause of thecontract after July of 1948.The only evidence bearing directly on this issueis the testimony of witnesses appearing on behalf of the Respondents.Thistestimony is summarized below.William Patterson, business manager of the Respondent Union, testified thathe was advised by counsel that the closed-shop provisions of the contract betweenthe Union and the Association were illegal under the amended Act ; that it wasfor that reason that the purported savings or severability clauses were insertedin the contract ; that prior to July 1, 1948, he, on behalf of the Union, notifiedthe Association that the closed-shop provisions would not be enforced afterthat date ; and that the Union neveri did attempt to enforce the said provisionsafter that time. Patterson further testified that after July 1, 1948, the employer-parties to the contract continued, as a matter of convenience in procuring quali-fied workers, to call upon the Union to supply them with electricians when they11There is no showing in the record that the failure of the Company to recall the threeabove-named employees to work after their final layoff was discriminatory.986209-52-vol 97--25 374DECISIONSOF NATIONALLABOR RELATIONS BOARDneeded such employees, but that the employers were not required by the Unionto do so, nor were ever asked by the Union to discharge any nonunion workerin their employ or to restrict their hiring to members of the Union.A number of electrical contractors who are members of the Association andparties to the contract with the Union, including some past and present officersof the Association," testified to the following effect : Sometime shortly beforeJuly 1, 1948, the Union informed the Association that the Union had beenadvised by counsel that the closed-shop provision of the contract was of doubtfullegality and could no longer be enforced, and that it was the intention of theUnion not to enforce it from that point forward. The said provision was-neverenforced by the parties after that time.The number of employeesrequired inthe electrical contracting business fluctuates sharply from week to week, whichmakes it necessary that the employers be able to obtain qualified workmen onshort notice.The Union has available a pool of experienced electricians whichthe contractors can call upon to meet this need. Therefore, even though themembers of the Association were free to hire anyone they wished after July 1,1948, they preferred, as a matter of convenience to themselves, to avail them-selves of the "employment agency" services of the Union when they requiredqualified electricians in a hurry.As a consequence, the members of the Associa-tion, including the Respondent Company, continued as a general practice, afterJuly 1, 1948, to call upon the Union to send them electricians when they requiredthe services of such employees. Similarly, as a general practice, though withsome exceptions, they resorted to other means of recruiting electricians onlyin the event that the Union was unable to furnish an adequate number of work-men when called upon to do so. The witnesses in question also testified thatthey were never asked by the Union, after July 1, 1948, to replacenonunionelectricians in their employ with members of the Union, on occasions when workbecame slack and members of the Union were unemployed, and that they didnot of their own volition lay off or discharge nonunion employees to make wayfor unionmembers.I credit the uncontradicted testimony which has been summarized directlyabove, and find that after July 1, 1948, the Respondents did not enforce the illegalunion-security provision of their contract.The issueremainingto be resolvedis whether the hiring practices described in the aforesaid testimony, which areadmittedly followed by the Respondent Company, constitute discriminationwithin themeaning ofthe amended Act.In resolving that issue, I have kept in mind that the Respondents herein areparties to a contract containing, at least physically, an illegal union-securityclause, and that the hiring practices hereunder discussionshould bescrutinizedto determine whether in fact they amount toa disguisedcontinuance of theformerly open enforcement of the illegalunion-security clause.What those hiring practices constitute at most, it seems to me, is a willinguse, on the part of the employers, of the Union's facilities for referring experi-enced and qualified electricians to the employers on short notice. It is true,of course, that such a practice results in the employment primarily of unionmembers by those employers who avail themselves of the aforesaid facilities.It would be unrealistic to expect that the Union would lend its services for theemployment of nonunionmen, and sofar as the record shows, it does not do so.But the fact remains that the only sizable pool of qualified electricians in thevicinity is that comprised of members of the Union.This is the natural resultof the preceding history, legal until July 1, 1948, of a closed-shoparrangement23David M Cockburn, Jack Ratner, Walter W Whiffen, Stephan Stephanson, Jr., W. R.MacCumber, George H McKee, and Sidney Benerofp. PORT CHESTERELECTRICAL CONSTRUCTION CORPORATION375in the greater part of the electrical contracting industry in that vicinity.Theresult is that when an electrical contractor there situated wishes to hire a sub-stantial number of electricians within a short period of time, he normally turns,to the Union for his own convenience. To do otherwise would, as witnesses atthe hearing testified, involve advertising, making inquiries for employees atdistant points, conducting interviews with unfamiliar applicants to determinetheir qualifications, and in some cases hiring employees who would turn out to beunsatisfactory.In contrast to this, the Union offers the services of employeeswith whose qualifications the employers have become acquainted through pastexperience.In the absence of the enforcement of any requirement that the employers con-fine their hiring to members of the Union, and of any practice whereby theemployers do in fact restrict their employment of electricians to those holdingmembership in the Union, ornecessarilygive preference in employment to unionmembers, I fail to see anything illegal in the arrangement by which, purelyvoluntarily, and for their own convenience, the employers use the Union, so tospeak, as an employment agency.The record as a whole establishes, and I find, that the employers belonging tothe Association, including the Respondent Company, do hire electricians whoare not members of the Union ; that the tenure of employment of such employeesis not affected by their nonmembership in the Union ; and that the hiring prac-tices of the Respondent Company pursuant to which itusuallycalls first upon theUnion to supply it with electricians when they are needed, are not discriminatorywithin the meaning of the Act.24I accordingly conclude and find that the Respondents herein have not, sinceJuly 1, 1948, enforced the union-security provisions of the contract in effectbetween them, and shall recommend that the complaint be dismissed insofaras it alleges that they have committed unfair labor practices by so doing.IV. TILE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCESuch of the activities of the Respondents set forth in Section III, above, whichhave been found to constitute unfair labor practices, occurring in connectionwith the operations of the Respondent Company described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYI have found that the Respondent Company violated Section 8 (a) (1) and(3), and the Respondent Union, Section 8 (b) (1) (A) and (2) of the Act, bykeeping in existence the illegal union-security provisions of their contract atall times after July 4, 1949.No violation of Section 8 (a) (2) of the Act waseither alleged or found 25 I shall recommend that the Respondents cease in-cluding in their contract those provisions of their collective bargaining contractwhich, in violation of the Act, require membership in the Union as a conditionof employment, or which require the Respondent Company to give preferencein employment to members of the Union. I shall further recommend that the Re-spondents refrain from committing any like or related unfair labor practices, andthat they take certain affirmative action designed to effectuate the purposes andpolicies of the Act.24 Cf.Missouri Boiler andSheetIron Works,93 NLRB 319 ;AmericanPipeand SteelCorporation,93 NLRB 5415CfChslds Company,93 NLRB 281. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving found that the Respondents did not commit any of the unfair laborpractices alleged in the complaint except those resulting from the mere inclu-sion of the illegal union-security provisions in their contract at all times afterJuly 4, 1949, I shall recommend that the complaint be dismissed insofar asit alleges the commission of any other unfair labor practices by the Respondents.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.The business operations of the Respondent, Port Chester Electrical Con-struction Corporation, constitute commerce, and activities which affect commerce,within the meaning of Section 2 (6) and (7) of the Act.2.Local Union 501, International Brotherhood of Electrical Workers, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.3.By keeping in existence an illegal union-security clause in its contract withthe Respondent Union, the Respondent Company has at all times since July 4,1949, discriminated in regard to the terms and conditions of employment of itsemployees, to encourage membership in the Respondent Union, and has inter-fered with, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act, thereby engaging in unfair practices withinthe meaning of Section 8 (a) (3) and (1) of the Act.4.By keeping in existence an illegal union-security clause in its contractwith the Respondent Company, the Respondent Union has at all times sinceJuly 4, 1949, attempted to cause the Respondent Company to discriminate againstits employees in violation of Section 8 (a) (3) of the Act, and has restrainedand coerced such employees in the exercise of rights guaranteed in Section 7 ofthe Act, thereby engaging in unfair labor practices within the meaning of Section8 (b) (2) and (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.6.The Respondents did not commit any of the other unfair labor practicesalleged in the complaint.[Recommended Order omitted from publication in this volume.]WALTER AND SHIRLEY COHEN -D/B/A TOWER CLEANERSandCLEANINGAND LAUNDRY WORKERS UNION, LOCAL 457, AMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO, PETITIONER.CaseNO. 5-RC-908.December 10, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John M. Dyer, hearingofficer.The hearing -officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].97 NLRB No. 10.